Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a drain hair catching according to the claim wherein the first and second interconnected rings are interconnected by a snap fit connection.
The subject matter of the independent claim 9 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a drain hair catching according to the claim wherein the first and second interconnected rings are elastomer coated wires.
The subject matter of the independent claim 10 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a drain hair catching according to the claim wherein the second ring has a downwardly extending foot or elastomeric material.
The subject matter of the independent claim 13 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of preventing drain clogs wherein the second ring has a downwardly extending foot of elastomeric material.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wilson (US Patent No. 5,297,299) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a drain hair catcher comprising: a first ring; a second ring interconnectable with the first ring about a circumference of the first and second interconnecting rings; and a mesh material clamped between the circumference of the first and second interconnecting rings; wherein the mesh material has openings that prevent an average human hair to pass through.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754